DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

May 18, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

New Guidance on Affordable Insurance Exchanges

Earlier this week, the Department of Health and Human Services (HHS) released important new
guidance on Affordable Insurance Exchanges, of relevance to Medicaid and Children’s Health
Insurance Programs (CHIP).

Guidance on Federally Funded Exchanges
Consumers in every State will have access to coverage through an Affordable Insurance
Exchange on Jan. 1, 2014. If a State decides not to operate an Exchange for its residents, HHS
will operate a Federally-facilitated Exchange (FFE). Guidance available here:
http://cciio.cms.gov/resources/files/FFE_Guidance_FINAL_VERSION_051612.pdf, describes
how HHS will consult with a variety of stakeholders to implement an FFE, how States can
partner with HHS to implement selected functions in an FFE, and key policies organized by
Exchange function.
The bulletin outlines key areas of coordination among FFEs, Medicaid, and CHIP programs
related to information technology, business processes, and customer service. In addition, the
bulletin describes approaches for determining applicants’ eligibility for Medicaid and CHIP
based on information from applications submitted to an FFE. Please review the guidance
document closely, and you can contact Jessica Kahn with questions at (410) 786-9361 or via email at Jessica.Kahn@cms.hhs.gov.

Exchange Blueprint
HHS also released an Exchange Blueprint States may use to demonstrate how their Affordable
Insurance Exchange will work to offer a wide range of competitively priced private health
insurance options. The Blueprint also sets forth the application process for States seeking to enter
into a Partnership Exchange. If a State chooses to operate its own Exchange or a Partnership
Exchange, HHS will review and potentially approve or conditionally approve the Exchange no
later than Jan. 1, 2013, so it can begin offering coverage on Jan. 1, 2014.
To see the State Exchange Blueprint, visit http://cciio.cms.gov/resources/other/index.html#hie,
or access it directly at http://cciio.cms.gov/resources/files/Exchangeblueprint05162012.pdf.

